Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                November 10, 2020

The Court of Appeals hereby passes the following order:

A21A0318. BRYAN HOWARD et al. v. MONNESIA ATCHISON.

      This case was docketed by this court on September 15, 2020, and appellant’s
brief and enumerations of error were initially due October 5, 2020. Appellant filed
an extension of time on October 5, 2020, advising the parties reached a settlement in
principle, which would include dismissal of the appeal. The Court granted the
extension request until November 5, 2020. As of the date of this order, appellant has
not filed a brief and enumeration of errors or a dismissal of the appeal, and has not
requested an additional extension of time in which to do so. Accordingly, this appeal
is hereby DISMISSED as abandoned pursuant to Court of Appeals Rules 13 and 23.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        11/10/2020
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.